                        2:20-cv-02003-CSB-EIL # 15          Page 1 of 13
                                                                                                  E-FILED
                                                                        Tuesday, 05 May, 2020 10:28:35 AM
                                                                             Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

CASSANDRA WOLSIC,                            )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      No.     20-02003
                                             )
BOARD OF TRUSTEES OF                         )
COMMUNITY COLLEGE                            )
DISTRICT NO. 505 (PARKLAND                   )
COLLEGE) COUNTIES OF                         )
CHAMPAIGN, COLES, DEWITT,                    )
DOUGLAS, EDGAR, FORD,                        )
IROQUOIS, LIVINGSTON,                        )
MCLEAN, MOULTRIE,                            )
PIATT, VERMILION AND STATE                   )
OF ILLINOIS,                                 )
                                             )
       Defendant.                            )

     MOTION FOR SANCTIONS AND INCORPORATED MEMORANDUM OF LAW

       NOW COMES, the Defendant, BOARD OF TRUSTEES OF COMMUNITY COLLEGE

DISTRICT NO. 505 (PARKLAND COLLEGE) COUNTIES OF CHAMPAIGN, COLES,

DEWITT, DOUGLAS, EDGAR, FORD, IROQUOIS, LIVINGSTON, MCLEAN, MOULTRIE,

PIATT, VERMILION AND STATE OF ILLINOIS (“Parkland College,”) by its attorneys, Meyer

Capel, A Professional Corporation, and for its Motion for Sanctions pursuant to Federal Rule of

Civil Procedure 11, states as follows:

       1.      Plaintiff filed her Complaint [#1] on January 7, 2020.

       2.      Following review of the Complaint, Defendant’s counsel recognized that the

Plaintiff’s Complaint was filed after the statute of limitations provided at 42 U.S.C. § 2000e–

5(f)(1) had expired.
                        2:20-cv-02003-CSB-EIL # 15            Page 2 of 13




       3.      On January 17, 2020, Defendant’s counsel sent a letter to Plaintiff’s counsel

explaining that Plaintiff’s Complaint was untimely, and asking if the Plaintiff would be voluntarily

dismissing the Complaint. (A copy of said letter is attached hereto as Exhibit 1.) (“Please advise

as to whether or not you will voluntarily dismiss this Complaint or if I need to file a Motion with

the Court.”)

       4.      Plaintiff’s counsel did not respond to Defendant’s counsel’s January 17, 2020 letter.

Therefore, on February 3, 2020, Defendant filed its Motion for Summary Judgment [#7] with

supporting evidence – establishing the Plaintiff received her Notice of Right to Sue Within 90

Days on October 7, 2019, but did not file her Complaint until January 7, 2020.

       5.      On February 23, 2020, Plaintiff filed her Response to Defendant’s Motion for

Summary Judgment [#8], in which the Plaintiff disputes the dates shown on the U.S. Post Office

records which the Defendant attached to its Motion for Summary Judgment.

       6.      The Declaration of Plaintiff [#8-1] is attached to her Response to Defendant’s

Motion for Summary Judgment.

       7.      In her Declaration of Plaintiff, Plaintiff declared “under penalty of perjury” that

“On October 14, 2019, I went to the local post office in Frankfort, Illinois to pick up that certified

mailing” (referring to her Notice of Right to Sue Within 90 Days.)

       8.      Plaintiff’s statement in her Declaration, that she picked up her Notice of Right to

Sue Within 90 Days on October 14, 2019 is false. (See, Declaration of Elizabeth Anderson at ¶

15, establishing that the Frankfort, Illinois Post Office was closed on October 14, 2019 for

Columbus Day.)

       9.      Ultimately, on April 28, 2020, Plaintiff filed a Motion to Dismiss stating that “After

considering the issues raised in the Declaration of Elizabeth Anderson (Docket #11, at p. 4) filed



                                                  2
                        2:20-cv-02003-CSB-EIL # 15           Page 3 of 13




in supplemental support of Defendant’s Motion for Summary Judgment (Docket #7), Plaintiff has

decided that she wishes to dismiss her case with prejudice at this time.”

       10.     Also, on April 28, 2020, this Court entered an order terminating the Plaintiff’s cause

of action.

       11.     Federal Rule of Civil Procedure, Rule 11(b) provides:

               (b) Representations to the Court. By presenting to the court a
               pleading, written motion, or other paper--whether by signing, filing,
               submitting, or later advocating it--an attorney or unrepresented party
               certifies that to the best of the person's knowledge, information, and
               belief, formed after an inquiry reasonable under the circumstances:
               (1) it is not being presented for any improper purpose, such as to
               harass, cause unnecessary delay, or needlessly increase the cost of
               litigation;
               (2) the claims, defenses, and other legal contentions are warranted
               by existing law or by a nonfrivolous argument for extending,
               modifying, or reversing existing law or for establishing new law;
               (3) the factual contentions have evidentiary support or, if
               specifically so identified, will likely have evidentiary support after
               a reasonable opportunity for further investigation or discovery; and
               (4) the denials of factual contentions are warranted on the evidence
               or, if specifically so identified, are reasonably based on belief or a
               lack of information.

       12.     Federal Rule of Civil Procedure, Rule 11(c) allows an aggrieved party to file a

motion for sanctions seeking, inter alia, “reasonable attorney’s fees and other expenses directly

resulting from the violation.”

       13.     In this case, Plaintiff’s untimely Complaint, Declaration and arguments in

opposition to the Defendant’s Motion for Summary violated Rule 11(b).

       14.     Once a violation of Rule 11(b) has been established an award of sanctions is

mandatory. See, O’Malley v. New York City Transit Auth., 896 F.2d 704, 709 (2nd Cir. 1990).




                                                 3
                        2:20-cv-02003-CSB-EIL # 15           Page 4 of 13




       15.     Attached hereto as Exhibit 2 is the Declaration of Lorna K. Geiler – establishing

that as a direct result of the Plaintiff’s violation of Rule 11(b) the Defendant has incurred damages

in the amount of $4,972.50 as reasonable attorney’s fees and other expenses.

       WHEREFORE, the Defendant, BOARD OF TRUSTEES OF COMMUNITY COLLEGE

DISTRICT NO. 505 (PARKLAND COLLEGE) COUNTIES OF CHAMPAIGN, COLES,

DEWITT, DOUGLAS, EDGAR, FORD, IROQUOIS, LIVINGSTON, MCLEAN, MOULTRIE,

PIATT, VERMILION AND STATE OF ILLINOIS, moves this Court to enter an order sanctioning

the Plaintiff pursuant to Federal Rule of Civil Procedure 11, awarding the Defendant $4,972.50

for reasonable attorney’s fees and other expenses, and for such other relief as the Court deems just

and proper.

                                              Respectfully submitted,
                                              BOARD OF TRUSTEES OF
                                              COMMUNITY COLLEGE DISTRICT NO.
                                              505 (PARKLAND COLLEGE) COUNTIES OF
                                              CHAMPAIGN, COLES, DEWITT, DOUGLAS,
                                              EDGAR, FORD, IROQUOIS, LIVINGSTON,
                                              MCLEAN, MOULTRIE, PIATT, VERMILION
                                              AND STATE OF ILLINOIS, Defendant,

                                              By:     Meyer Capel, A Professional Corporation

                                              By: /s/ Lorna K. Geiler___________________
                                                      Lorna K. Geiler, Bar#6192940
                                                      Attorney for the Defendant
                                                      Meyer Capel, A Professional Corporation
                                                      306 W. Church St.
                                                      Champaign, IL 61820
                                                      Phone: (217) 352-1800
                                                      Email: lgeiler@meyercapel.com




                                                 4
                       2:20-cv-02003-CSB-EIL # 15          Page 5 of 13




                      CERTIFICATE OF SERVICE BY ATTORNEY

        In accordance with Fed.R.Civ.P. 5(a) and LR5.3(c) the undersigned attorney certifies that
the foregoing MOTION FOR SANCTIONS AND INCORPORATED MEMORANDUM OF
LAW was filed with the Clerk of this Court by submission of the same via this Court’s
Electronic Case File System (“ECF”) on May 5, 2020 and that notice of said electronic filing
will automatically be transmitted by email to:

David Brian Levin - dlevin@toddflaw.com

Steven Gene Perry - sperry@toddflaw.com


                                     By:    /s/ Lorna K. Geiler___________________
                                            Lorna K. Geiler, Bar#6192940
                                            Attorney for the Defendant
                                            Meyer Capel, A Professional Corporation
                                            306 W. Church St.
                                            Champaign, IL 61820
                                            Phone: (217) 352-1800
                                            Email: lgeiler@meyercapel.com




                                               5
                       2:20-cv-02003-CSB-EIL # 15         Page 6 of 13



                                                                                 LORNA K. GEILER
                                                                           lgeiler@meyercapel.com




                                      January 17, 2020

                                          Via Email

David B. Levin
Law Offices of Todd M. Friedman, P.C.
333 Skokie Blvd., Suite 103
Northbrook, IL 60062

       Re:    Wolsic v. Parkland College
              Central District of Illinois Case No. 20-cv-2003

Dear David,

        As you know, I am representing Parkland College in this matter. Before I get too
far into this, I would like to call your attention to some dates as it relates to the statute of
limitations.

        The Department of Justice sent the enclosed correspondence (which is Ms.
Wolsic’s Right to Sue Letter) to Ms. Wolsic and me on September 17, 2019. They sent it
Certified Mail Return Receipt Requested. Also enclosed please find the front and back of
the “green card” which is the Return Receipt I obtained from the Department of Justice.
The front of that Return Receipt bears the date September 17, 2019 at the bottom. That
is the date the letter was sent by the Department of Justice. Ms. Wolsic signed for that
letter, but the signature itself is undated. This Return Receipt form is physically affixed to
the correspondence by the sender with the signature section facing out. Once it has been
signed by the recipient, the card itself is pulled from the envelope, stamped by the postal
service to reflect the date of service and returned to the sender. The bottom half of the
enclosed is the “backside” of that Return Receipt. As you can tell, it bears the South
Suburban Postal Facility stamp confirming delivery on October 7, 2019. This is consistent
with the USPS tracking information that is tied to this receipt, which is also enclosed, and
reflects delivery to Ms. Wolsic at 2:32pm on October 7, 2019.

       As you are aware, this is a 90 day Right to Sue. The 90 day count begins on
October 8th; therefore, Ms. Wolsic technically would have been required to file her lawsuit
on January 5, 2020. January 5, 2020 was a Sunday, so the rules would allow her to
January 6, 2020. According to the file-stamped pleading, the Complaint was not filed until
January 7, 2020. As a result, Ms. Wolsic is outside of the statute of limitations for the
Right to Sue.
                                          EXHIBIT 1
                      2:20-cv-02003-CSB-EIL # 15          Page 7 of 13




David Levin
January 17, 2020
Page 2


       Please advise as to whether or not you will voluntarily dismiss this Complaint or if
I need to file a Motion with the Court. I look forward to hearing from you. If I do not hear
from you by January 23rd, 2020, I will understand you are not going to voluntarily dismiss
the Complaint and take appropriate action. Thanking you. I remain

                                          Respectfully,



                                          Lorna K. Geiler

LKG:klm
Enclosures




                                        EXHIBIT 1
                          2:20-cv-02003-CSB-EIL # 15              Page 8 of 13


From:             Kirsten Moore
To:               David Levin
Subject:          Wolsic v. Parkland College
Date:             Friday, January 17, 2020 3:27:00 PM
Attachments:      2020-01-17 David Levin ltr.pdf
                  2019-09-17 DOJ ltr.pdf
                  Certified Mail Return Receipt - Wolsic.pdf
                  USPS.com® - USPS Tracking® Results.pdf


Dear Mr. Levin,
Attached please find correspondence from Attorney Lorna Geiler dated this date together with the
enclosures referenced therein.




This electronic message and the documents, items or messages transmitted herewith contain information
from the law firm of Meyer Capel, A Professional Corporation, 306 West Church Street, Champaign,
Illinois 61820, that may be confidential and/or privileged. The information is intended to be for the use of
the person(s) named above. If you are not the intended recipient, you are advised that any disclosure,
copying, distribution or other use of the contents of this information is strictly prohibited. If you have
received this transmission in error, please notify the sender by telephone at 217/352-1800 or by electronic
mail. Thank you.




                                                     EXHIBIT 1
2:20-cv-02003-CSB-EIL # 15   Page 9 of 13




              EXHIBIT 1
2:20-cv-02003-CSB-EIL # 15   Page 10 of 13




               EXHIBIT 1
1/16/2020                             2:20-cv-02003-CSB-EIL
                                                     USPS.com® - # 15 Tracking®
                                                                 USPS    PageResults
                                                                                11 of 13


   USPS Tracking
                                           ®                                                                       FAQs   




                                                Track Another Package                  +




                                                                                                                 Remove   
   Tracking Number: 70162140000055816213

   Your item was delivered at 2:32 pm on October 7, 2019 in FRANKFORT, IL 60423.




     Delivered




                                                                                                                          Feedback
   October 7, 2019 at 2:32 pm
   Delivered
   FRANKFORT, IL 60423




                                                                                                                    
       Tracking History


                                                                                                                    
       Product Information



                                                             See Less      




                                Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                 FAQs

                                                              EXHIBIT 1


https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70162140000055816213%2C%2C                  1/1
2:20-cv-02003-CSB-EIL # 15   Page 12 of 13




               EXHIBIT 2
2:20-cv-02003-CSB-EIL # 15   Page 13 of 13




               EXHIBIT 2
